The Rent Administrator was entitled to consider the experience in the preceding- year under the previous ownership in determining the net return. His construction of the statute is a reasonable one. We also hold that the Administrator was not arbitrary and was entitled to find that the assessed valuation should be used, despite the recent sale at a lower figure. Order unanimously reversed, with one bill of $20 costs and disbursements to the appellants, the determination reinstated and the petition dismissed. Present — Peek, P. J., Dore, Van Voorhis and Breitel, JJ.